DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Investigation on the Explosive Welding of 1100 Al-alloy and AZ31 Magnesium alloy, Journal of Materials Engineering and Performance, 2016, pg. 2635-2641, NPL of record) in view of Mori et al. (“Application of the Flame-resisting Mg Alloy to Body Shell”, QR of RTRI, vol. 55, Nov. 2014, see attached NPL), and further in view of Kakimoto (“Joint Material of aluminum and stainless steel for welding”, Welding International, vol. 14, issue 8, 2000, pg. 614-619, see attached NPL).
Regarding claim 1, Chen discloses a dissimilar metal joint in which two layers of different types of metal materials are joined by explosive welding (pg. 2635- abstract), wherein at least one layer is composed of a magnesium alloy (e.g. AZ31 alloy), another layer is composed of an aluminum alloy (e.g. AA 
Concerning “flame-retardant magnesium alloy”, Applicant’s original specification defines it to be any magnesium alloy having an ignition temperature 600°C or higher (paragraph [0020]). The AZ31 magnesium alloy in Chen has an ignition temperature of about 628°C (>600°C) and therefore, it meets flame-retardant magnesium alloy. Additionally, disclosure of Mori is provided with respect to flame-retardant magnesium alloy. Mori teaches a flame-resistance magnesium alloy (e.g. AZX 611- pg. 224- figs. 1-2) which has calcium added to it and is used to produce lighter weight vehicle bodies since it is even lighter than aluminum alloy (pg. 223- see Introduction sections 1-2). Mori further discloses welding of the flame-resistance magnesium alloys with a joint efficiency as high as 92-98% (pg. 227- FSW; figs. 8-10). In light of Mori, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize flame-resistance magnesium alloy in the welding method of Chen because doing so would provide fire-resistance and enable to produce a desired lighter weight part/structure such as any car or vehicle component. 
Chen discloses that the shear strength at the joining interface is 62 MPa or higher (Table 1). The shear strength of aluminum alloy 1100 is about 62 MPa (lower than Mg alloy) and therefore, it meets 70% or more of the shear strength of the metal material having the lowest shear strength among the metal materials composing the dissimilar metal joint. Chen or Mori does not specifically mention shear test JIS G0601. However, such test standard has been known in the art. Kakimoto is also directed to a dissimilar metal joint (e.g. aluminum and steel) manufactured by explosive welding (pg. 614- Introduction). To evaluate the bonding strength at the bonded interface, Kakimoto teaches a shear test based upon JIS G0601 (pg. 615- right column- Performance). Reading this, artisan of ordinary skill would appreciate and understand that JIS G0601 is a known shear test standard, particularly employed in dissimilar metal welding. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to measure a shear strength on basis of a JIS G0601 shear test in the method of Chen since such test standard is conventional in the art. Chen teaches joining interface shear strength of 62 MPa and higher (Table 1) and this meets at least 70% or more of metal material having lowest shear strength (aluminum alloy) measured on basis of JIS G0601 shear test. Thus, Chen as modified in view of Mori & Kakimoto discloses a dissimilar metal joint with recited shear strength and renders the claim obvious.
As to claim 2, Chen discloses that the joining surfaces of the two layers of metal materials are mutually joined directly by solid phase bonding without having an adhesive layer interposed there between, and the thickness of a transition layer formed due to plastic flow and/or heat at the joining interface is 300 µm or less (figs. 4, 6, pgs. 2637, 2639). {P58437 03995159.DOC)-2-  
As to claim 4, Chen discloses that the total thickness of dissimilar metal joint product is >3 mm, including both layers of metal materials; exemplary thickness of magnesium alloy is 10 mm while aluminum alloy is 2 mm (pg. 2636- left column).  
Regarding claim 7, the rejection of claim 1 above is incorporated herein. Chen as modified by Mori & Kakimoto discloses a method for producing the dissimilar metal joint comprising: a step for carrying out joining by colliding flame-retardant magnesium alloy (AZX alloy) with an aluminum alloy metal (e.g. AA 1100) at high speed by utilizing explosive gas (Chen- fig. 1, pg. 2636- left column). In recently filed remarks, Applicant states that it has been generally known in the art to weld a metal joint by the use of laser or magnetic welding and one of ordinary skill in the art would have readily understood that such joining technique is applied in the same manner as explosive bonding (pg. 3) and providing supporting references. Accordingly, carrying out joining to produce a dissimilar metal joint by the use of laser or electromagnetism would have been obvious to a person of ordinary skill in the art.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mori & Kakimoto as applied to claim 1 above, and further in view of Kai et al. (JP 2007-015018-A, of record).
As to claims 5-6, Chen is silent as to the using the dissimilar metal joint to form a suitable shape for a transport equipment structure. However, such feature is known in the art. Analogous to Chen, Kai is also directed to explosive bonding of dissimilar metal materials including magnesium. Kai teaches that it has been known to utilize light magnesium metal composite material in the transportation equipment field such as automobile industry since it provides weight reduction along with high specific strength (pg. 1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention 

Response to Amendment and Arguments
Applicant's arguments filed 2/4/22 have been fully considered but are moot for following reasons. Specifically, examiner notes that new grounds of 103 rejection have been made above in light of recent amendment. Consequently, individual arguments against Chen reference and previous 102 rejection are no longer applicable.
	Rejections under 35 U.S.C. §112(b)
With respect to claim 1, Applicant argues:
Applicant respectfully submits herewith evidence from Materials and Design 198 (2021) 109372, and Journal of Materials Processing Technology 227 (2016) 138-146. As described in these two particular references, for example, Applicant respectfully notes that it is generally known in the art that laser impact welding and magnetic pulse welding are each a bonding method utilizing high velocity collision of metals, in the same manner as explosive bonding. Thus, although the particular working examples of Applicant's specification may not use laser or electricity/electromagnetism, Applicant respectfully submits that a person having ordinary skill in the art at the time of the invention would have readily understood that the dissimilar metal joint of an illustrative aspect of the claimed invention can be manufactured using laser or electricity/electromagnetism. 
On at least these grounds, Applicant respectfully submits that the claims particularly point out and distinctly claim the recited subject matter, especially when the claim language is analyzed in light of the content of Applicant's specification, the teachings of the art, and the claim interpretation that would be given by one ordinary skilled in the art.

that it is generally known in the art that laser impact welding and magnetic pulse welding are each a bonding method utilizing high velocity collision of metals, in the same manner as explosive bonding. Consequently, the step of joining to produce a dissimilar metal joint by the use of laser or electromagnetism would have been obvious to a person of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735